Citation Nr: 1222073	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-37 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for pituitary adenoma.

2.  Entitlement to a rating higher than 20 percent for a bilateral hearing loss disability.

3.  Entitlement to a rating higher than 10 percent for a skin disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1962 to April 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The Veteran has raised the claim for a total disability rating for compensation based on individual unemployablity, a claim for aid and attendance benefits, and a claim of an annual clothing allowance, which are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim for service connection for a pituitary adenoma, in March 2012, in testimony the Veteran asserted that his disability was related to a concussive blast from an in-service grenade explosion.  In April 2006 on VA audiological examination, the VA stated that the Veteran's hearing loss and tinnitus were at least as likely as not caused by acoustic trauma in service.  




In January 2009 a MRI by VA showed a pituitary mass consistent with a pituitary macroadenoma.  In July 2009 in an addendum to the MRI, it was commented that the findings suggested prior small infarcts, but a history of a prior head injury might also be considered.  Under the circumstances, the evidence of record is insufficient to decide the claim, and a VA medical examination and a medical opinion are needed under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On the claim for increase for hearing loss, in March 2012, the Veteran testified that his hearing loss had worsened since his last VA examination.  The Veteran stated that he was scheduled for another VA examination in two days, but there is no record of the examination.  As it is not clear that the VA examination for hearing loss was conducted and as Veteran has asserted a worsening in hearing loss disability, further development under the duty to assist is needed.  

On the claim for increase for a skin disease, in March 2012, the Veteran testified that his skin condition on his back and thighs had worsened since his last VA examination and had spread so that a larger portion of his body is affected.  As the Veteran has described a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since September 2011, including the results of any audiogram since March 2012, from the Charleston, South Carolina, VA Medical Center.   

2.  Afford the Veteran an examination by a physician, who is asked to review the medical literature, to determine:



Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that a post-service pituitary mass by MRI in 2008 is related to the Veteran's proximity to a grenade explosion in a training exercise in service in 1962. 

In formulating an opinion, the VA examiner is asked to consider these facts: 

The service treatment records contain no documentation of the grenade incident or other relevant complaint or history.  The records do show a shift of 25 decibels at 4000 Hz in the left ear on an audiogram on separation examination when compared to the audiogram on entrance.  

After service, in April 2006, on VA audiological examination, the Veteran described the incident in 1962, when in a training exercise, another soldier accidently throw a grenade that exploded near him, which was the beginning of his hearing loss and tinnitus.  The Veteran's hearing loss and tinnitus were subsequently service-connected due to noise exposure in service. 

In December 2008 a MRI by VA showed an incidental finding of a pituitary mass.  A second MRI by VA in January 2009 showed a pituitary mass consistent with a pituitary macroadenoma.  



In July 2009 in an addendum to the MRI, a physician commented that the findings suggested prior small infarcts, but a history of a prior head injury might also be considered.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the in-service event in 1962 is not more likely than any other to cause the pituitary adenoma and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge after a review of the medical literature.  

The Veteran's file must be made available to the examiner for review. 

3.  Afford the Veteran a VA audiology examination to determine the current level of impairment of bilateral hearing loss disability.  

The Veteran's claims file must be made available to the examiner for review.
   
4.  Afford the Veteran a VA examination to determine the current level of impairment due a skin condition. 

The VA examiner is asked to determine the percentage of involvement of the entire body or of the affected exposed areas.

The Veteran's claims file must be made available to the examiner for review.
   
5.  After the development has been completed, adjudicate the claim for service connection for pituitary adenoma and claims for increase for bilateral hearing loss and for a skin condition.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



